                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00633-RJC-DSC


 LEE S. JOHNSON,                                  )
                                                  )
                    Plaintiff,                    )
                                                  )
 v.                                               )                     ORDER
                                                  )
 CONN APPLIANCES INC. et. al.,                    )
                                                  )
                                                  )
                   Defendants.                    )



       THIS MATTER is before the Court on Defendants’ “Motion to Compel Arbitration”

(document #3) and the parties’ briefs and exhibits. For the reasons stated in Defendants’ briefs,

the Motion will be granted.

       IT IS THEREFORE ORDERED that:

       1.   Defendants’ “Motion to Compel Arbitration” (document #3) is GRANTED. The

parties shall submit their dispute to binding arbitration as provided in the arbitration agreement.

       2. This matter is STAYED pending arbitration.

       3. The parties shall file a status report within ninety days of this Order, and every ninety

days thereafter.

       4.   The Clerk is directed to send copies of this Order to pro se Plaintiff, counsel for

Defendants, and to the Honorable Robert J. Conrad, Jr..


       SO ORDERED.                     Signed: December 7, 2020




       Case 3:20-cv-00633-RJC-DSC Document 11 Filed 12/07/20 Page 1 of 1
